Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-15-00482-CV

                               IN RE ESPERANZA HUGHES,

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 15-03-54382-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
       The above appeal is set for submission and oral arguments on June 14, 2016, before the
following panel: Justice Karen Angelini, Justice Rebeca C. Martinez and Justice Jason Patricia
O. Alvarez. This order is to inform all parties and their counsel that the panel has changed to the
following: Justice Karen Angelini, Justice Patricia O. Alvarez and Justice Jason Pulliam.

       It is so ORDERED on June 10, 2016.

                                                     PER CURIAM



       ATTESTED TO: _________________________________
                    Keith E. Hottle
                    Clerk of Court